Citation Nr: 1311462	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic diarrhea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a hearing at the RO in June 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  Following the hearing the Veteran submitted additional evidence (personal statement) and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).

I.  Outstanding Treatment Records

First, the RO/AMC needs to confirm if there are any outstanding VA treatment records.  Review of the claims file shows VA treatment records associated with the claims file from several VA facilities, but sporadically dated since approximately 2002.  Indeed, the Veteran reported continuing VA treatment at a GI clinic at his personal hearing in June 2012.  He subsequently submitted PTSD questionnaire responses, dated in June 2012 and August 2012, from a VA treating psychologist and psychiatrist at the VA Greater Los Angeles Healthcare System in Los Angeles, California.  Based on existing records and the Veteran's statements, there appear to be several years of missing and relevant treatment records at these VA facilities:  VA Greater Los Angeles Healthcare System in Los Angeles, California; VA Loma Linda Healthcare System in Loma Linda, California; and VA Long Beach Healthcare System in Long Beach, California.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159(c)(1) and (2) (2012).

II.  Social Security Administration (SSA) Disability Records

A remand is also necessary to obtain any outstanding SSA disability records.  In March 2004 and September 2012 statements, the Veteran indicated he was receiving Social Security disability benefits since 1999.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

III.  Examination and Medical Opinion for Chronic Diarrhea

The Veteran asserts that he developed chronic diarrhea while in service in 1974, and continues to suffer from this disability.  See April 2004 claim.  Concerning this, a review of his service treatment records shows that he was treated during service for diarrhea in June 1973, February 1974, May 1974, with consistent diagnoses of viral gastroenteritis.  He was also treated for stomach aches in December 1974, with another diagnosis of viral gastroenteritis.  His January 1975 separation examination report, however, was unremarkable for any complaints or diagnosis of any chronic gastrointestinal disability, including diarrhea.

Available VA treatment records show he has had diagnoses for chronic diarrhea.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  However, a November 2005 colonoscopy report for VA treatment purposes notes that the colonoscopy was "indicated by unexplained diarrhea."  Indeed, the etiology of the diarrhea needs medical comment by a VA examiner.  The Board finds that a VA examination to determine the nature and etiology of the Veteran's claimed chronic diarrhea is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

IV.  Examination and Medical Opinion for Acquired Psychiatric Disability, including PTSD

The Veteran maintains that he suffers from acquired psychiatric disorder, including PTSD, due to traumatic experiences during active duty while serving in Germany.  In particular, he asserts that he engaged in special forces operations against Soviet forces along the West Germany/East Germany border.  The Board additionally finds it necessary to remand this claim in order that a VA compensation psychiatrist or psychologist may provide an examination and nexus opinion.  

A review of his service personnel records shows active duty service from March 1972 to March 1975.  He was stationed in Germany from September 1972 to March 1975, with a military occupational specialty (MOS) of Armor Crewman and principal assignment as an Ammunitions Specialist.  However, there is no indication he was a combat Veteran, as he received no combat awards and medals.  Also, a review of his service treatment records is unremarkable for any complaint, treatment or diagnosis of any acquired psychiatric disability, including PTSD.  The Veteran has asserted that his stressor events fall within the liberalizing regulation for PTSD, as his stressors are related to his fear of hostile military or terrorist activity.

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The VA and private treatment records contain a long history of psychiatric treatment, with reported chronic depression dating back to 1974.  He was primarily diagnosed by his mental health treatment providers for major depression and bipolar disorder.  

In addition, the Board acknowledges that in July 2004, a VA treating psychologist (Ph.D.) provided a provisional diagnosis of PTSD, in accordance with DSM-IV standards, based upon the Veteran's reported history of five in-service stressors.  There was no rationale provided by the VA psychologist for such diagnosis.  
These five stressors included several events while stationed in Germany during service:  (1) While he was in charge of quarters one night and under terrorist threat, he had to subdue a fellow soldier on LSD and take away his 45mm gun and have him arrested; (2) A tank round accidentally misfired while the tank breach was open, killing the loader and gunner and another guy was thrown up over the back of the tank, but the Veteran managed to get the driver out; (3) The Veteran was along the Communist border, when a hand grenade landed on the hood of his jeep.  He shoved the driver out of the jeep, he himself then jumped out of the jeep and kept rolling until the jeep blew up; (4) He threw explosives into a field, but did not see that there were people picking mushrooms.  He remembered seeing a civilian woman look at him right before a blast from the explosives.  He did not know what happened to the people in the field afterwards.  He then called off the attack, once he realized there were civilians there; and (5) One day, he saw a column of American tanks coming off the border.  He was up on a ridge and apparently as part of an exercise, he ordered men to do air bursts and blow smoke and fire over the heads of the incoming tanks.  The tanks dispersed and within 30 minutes, a civilian man's farm was completely destroyed from the tanks he had fired upon.

More recently, a PTSD questionnaire was completed for the Veteran by both a VA treating clinical psychologist, dated in June 2012, and a VA treating psychiatrist, dated in August 2012.  Both noted the Veteran's ongoing PTSD symptoms.  

The Board emphasizes there is no medical opinion establishing a diagnosis of PTSD, or any other psychiatric disorder, related to the Veteran's active service, to include the stressors discussed above.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder, including claimed PTSD.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  

Then obtain any outstanding and relevant private treatment records, following receipt of consent from the Veteran.  Whether or not the Veteran responds to the inquiry, obtain any outstanding and relevant VA treatment records, especially dated since August 2002 to the present, from these VA facilities:  VA Greater Los Angeles Healthcare System in Los Angeles, California; VA Loma Linda Healthcare System in Loma Linda, California; and VA Long Beach Healthcare System in Long Beach, California.  See 38 C.F.R. § 3.159(c)(2).

Any negative development should be properly annotated into the claims file.  See 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current chronic diarrhea.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of a chronic diarrhea disability, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

The examiner shall opine whether it is at least as likely as not (a 50 percent or more likelihood) that any diagnosed chronic diarrhea had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service, including to any in-service injury or disease?  Why or why not?

The term "as likely as not" (a 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Following completion of the development requested in paragraphs 1 and 2, above, schedule a VA examination with a medical opinion concerning the Veteran's present acquired psychiatric disorder, including claimed PTSD.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  
The examiner should respond to the following:

(a) The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association  for respective diagnoses, including PTSD, major depression, and bipolar disorder.  In particular, specifically confirm whether the Veteran has a current PTSD diagnosis.

(b) If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any reported in-service stressor.

(c) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's active duty military service, or is any such disability otherwise related to such period of service, including to any reported in-service stressor?

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

